DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) a location-based gun magazine comprising: a housing that receives cartridges, the housing comprising a follower coupled to a spring; a blocking tab that prevents cartridges from exiting the location-based gun magazine, particularly, the blocking tab coupled to a shaft with a plurality of teeth, particularly, the shaft extending downward into a channel; particularly, an actuator that couples to the housing and controls movement of the blocking tab, particularly, the actuator comprising a gear that interacts with the plurality of teeth on the shaft to move the blocking tab from a first position to a second position; and,
(claim 13) a location-based gun magazine comprising: a housing to receive cartridges, the housing comprising: a follower coupled to a spring, a first arm with a first aperture, and a second arm with a second aperture; a first channel sidewall and a second channel sidewall forming a channel; particularly, a blocking tab that prevents cartridges from exiting the location-based gun magazine, particularly, the blocking tab coupled to a shaft with a plurality of teeth, the shaft extending downward into the channel; particularly, an actuator that controls movement of the blocking tab, the actuator comprising: particularly, a first protrusion with a first aperture, the first protrusion coupleable to the first arm; particularly, a second protrusion with a second aperture, the second protrusion coupleable to the second arm; and, particularly, a drive shaft coupled to a gear that interacts with the plurality of teeth on the shaft to move the blocking tab.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
5-Jan-22